                                                     THE CITY OF NEW YORK                                             2/18/2020
JAMES E. JOHNSON                                    LAW DEPARTMENT                                                 DANIEL G. SAAVEDRA
Corporation Counsel                                      100 CHURCH STREET                                                   Senior Counsel
                                                         NEW YORK, NY 10007                                          phone: (212) 356-0892
                                                                                                                        fax: (212) 356-3509
                                                                                                                     dsaavedr@law.nyc.gov


                                                                                  February 18, 2020
        BY E.C.F.                                            Application GRANTED. The conference scheduled for March
        Honorable Barbara C. Moses                           11, 2020, is ADJOURNED to March 17, 2020, at 10:00 a.m.,
        United States Magistrate Judge                       in Courtroom 20A. SO ORDERED.
        United States District Court
        Southern District of New York                        ________________________________
        500 Pearl Street                                     Barbara Moses, U.S.M.J.
        New York, New York 10007                             February 18, 2020

                          Re:      Avion Stinson v. City of New York, et al., 18 Civ. 27 (LAK)(BCM)
        Your Honor:
                        I am a Senior Counsel in the Special Federal Litigation Division of the New York
        City Law Department and the attorney assigned to the defense of the above-referenced matter.
        Defendants write to respectfully request an adjournment of the status conference presently
        scheduled for March 11, 2020. The reason for this request is that the undersigned is presently
        scheduled to attend a settlement conference before Magistrate Judge Aaron on March 11, 2020 at
        10:00 A.M on a separate matter. This is defendants’ first request for an adjournment of the
        March 11, 2020 conference. Plaintiff pro se does not consent to this adjournment because “[the
        undersigned’s] presence is not even required” at the March 11, 2020 conference given that
        plaintiff’s only intention at the conference is to provide the Court with evidence regarding
        another civil lawsuit against law enforcement personnel. 1

                          Defendants thank the Court for its attention to this matter.

                                                                                  Respectfully submitted,




                                                                                  Daniel G. Saavedra
                                                                                  Senior Counsel
                                                                                  Special Federal Litigation Division

        cc:      Avion Stinson – pro se plaintiff (by first class mail)
                 560 Winthrop Street, Brooklyn, NY 11203

        1
         If plaintiff is to be taken at her word, defendants respectfully submit that a status conference in this matter would
        be unnecessary and respectfully request that the Court adjourn the conference, sine die.
